DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-15, in the reply filed on April 13, 2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because the claim recites “placing a predetermined number of layer of palm barks impregnated with a resin solution onto the palm bark substrate” and it is not clear which palm bark is being placed on what palm park. Based on Page 2 of the specification of the present application as originally filed it is suggested that this limitation be rewritten to recite “placing and overlapping multiple resin adhesive solution impregnated palm bark substrates to form a multi-layer palm bark”.
Claim 8 recites the limitation "the multi-layer palm bark".  There is insufficient antecedent basis for this limitation in the claim.
The term “a certain content of tannin” in claim 11is a relative term which renders the claim indefinite. The term “a certain content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much has to be present in the pre-concentration solution in order to have a “certain content of tannin”. It is suggested that this limitation be amended to recite “a pre-concentration solution comprising tannin”.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuah (WIPO Publication No WO 2008/018784) in view of Jensen et al (U.S. Patent Publication No. 2020/0140606).
	In the case of claim 8, Chuah teaches a process for preparing a durable composite material in the form of manufactured plywood made from palm trunks (Abstract). The method of Chuah comprised using palm bark as a substrate/veneer (Page 4 Line 23 through Page 5 Line 7) and applying glue/adhesive resin solution to the substrate/veneers which were overlapped with each other in a plurality of layers followed by cold pressing to impregnate the veneers and hot pressing the multi-layer veneers to form a durable palm fiber composite in the form of a base board (Page 5 Line 16 through Page 6 Line 2). Chuah teaches that the substrates/veneers were placed over each other in a predetermined size and predetermined number of layers wherein the format of the stacking was with bases and tips arranged alternately with each other by having each layer alternate between the veneers being placed in a longitudinal direction and a latitudinal direction (Page 6 Lines 4-15).
	Chuah does not teach that the substrates/veneers were impregnated with glue/adhesive prior to being placed over each other. However, section 2144.04.IV.C of the MPEP states, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have impregnated the substrates/veneers of Chuah with the glue prior to placing the veneers over each other instead of impregnating the veneers after stacking because the ordering in which the veneers were impregnated with glue would not have affected the final product formed by the process of Chuah.
	Though Chuah teaches having impregnated the substrates/veneers with glue Chuah did not teach that the glue was a resin adhesive solution prepared by using a palm leaf was a raw material. Chuah does teach that the glue used was one cured during the hot pressing step (Page 5 Line 27).
	Jensen teaches a resin composition used as an adhesive to impregnate and glue together wood-based substrates (Abstract and Page 6 Paragraph 0049). Jensen teaches that the resin comprised/was prepared with palm leaves as a raw material (Page 3 Paragraph 0028). Jensen teaches that the resin composition was a solution comprising a solvent and was cured through hot pressing of a composite material impregnated with the composition (Pages 6-7 Paragraphs 0050 and 0054). Furthermore, Jensen teaches that the resin composition was biobased and degradable in nature (Page 1 Paragraph 0001).
	Based on the teachings of Jensen, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the resin adhesive solution of Jensen as the glue in the process of Chuah because Jensen taught an environmentally friendly resin adhesive composition used in forming wooden composites by hot pressing.
	As for claim 9, Chuah teaches teach an embodiment wherein the multi-layer bark/base board had six layers and a moisture content after hot pressing of less than 14% (Page 6 Lines 4-15), which both overlapped with the required ranges of more than three layers and a moisture/water content between 10-20%, respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Neither Chuah nor Jensen specifically teach any of the other ranges required by claim 9. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Chuah does not teach that the palm bark substrates were impregnated per m2 with 800-1500 g of the resin adhesive solution. However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal amount of resin adhesive solution impregnation through routine experimentation because the amount of resin adhesive solution impregnated affected the degree of adhesion between palm park substrates/veneers.
	Chuah does not teach that a size of the overlapped part of any two palm barks overlapped at the bases and the tips within 3-10 cm. However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal size of overlap between two palm bark substrates/veneers at the bases and tips through routine experimentation because the overlap size affected the overall thickness of the base board/composite material.
	Neither Chuah nor Jensen teach that during hot pressing the temperature was in the range of 150-180 ℃, pressure was 0.8-1.5 MPa for a duration of 10-30 s/mm. However, Jensen teaches that the process temperature, pressure and duration affected the degree of polymerization and curing of the resin (Paragraph 0054). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal temperature, pressure and duration for the hot pressing of Chuah in view of Jensen because the temperature, pressure and duration affected the degree of polymerization and curing of the resin adhesive solution.
	As for claim 10, Chuah does not teach or suggest that prior to being used in the taught process that the cut bark/veneer was processed chemically.

Allowable Subject Matter
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As was discussed previously, Jensen teaches a resin adhesive solution comprising palm leaf. However, Jensen did not fairly teach or suggest that the resin adhesive solution was prepared by the steps of S1), grinding the palm leaf, and water-extracting, filtering, leaching and evaporating the ground palm leaf to obtain a pre-concentration solution having a certain content of tannin; and S2), mixing the pre-concentration solution obtained at the step S1 with furfuryl alcohol and paraformaldehyde and then stirring the mixture uniformly to obtain the resin adhesive solution.

Conclusion
	Claims 8 through 15 have been rejected. Claims 1 through 7 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712